         Case 1:20-cr-01864-JAP Document 15 Filed 10/14/20 Page 1 of 2
                                                                               ?rriunttffiflr,,**.
                                                                                          }Ct'I   4 Z0Z0
                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO                 ''"n:l!8,.u..ur.
 LINITED STATES OF AMERICA,                      )
                                                 )   cRTMTNAL        *o.   Aoc,l ttt i/ J/]t)
                   Plaintiff,                    )
                                                )        Count 1: 18 U.S.C. $ 1114: Attempted
        vs.                                     )        Murder of an Officer of the United States;
                                                 )
 ROBERT BENJAMIN NELSON,                        )        Count 2: 18 U.S.C. $ 92a(c)(1)(A)(iii):
                                                )        Using and Carrying a Firearm During and
                   Defendant.                   )        in Relation to a Crime of Violence, and
                                                )        Possessing a Firearm in Furtherance of
                                                )        Such Crime; Discharging Said Firearm.



                                        INDICTMENT
The Grand Jury charges:

                                             Count   1



       On or about September 12,2020, in Cibola County, in the District of New Mexico, the

defendant, ROBERT BENJAMIN NELSON, attempted to                  kill S.D., an officer of the

Department of Homeland Security, an agency of the United States Govemment, while S.D. was

engaged in    official duties.

       In violation of 18 U.S.C. $ 1114.

                                             Count 2

       On or about September 12,2020, in Cibola County, in the District of New Mexico, the

defendant, ROBERT BENJAMIN NELSON, knowingly used and carried a firearm, during and

in relation to a crime of violence for which the defendant may be prosecuted in a court of the

United States, specifically, attempted murder of an officer of the United States as charged in

Count 1 of the indictment, and possessed said firearm in fuitherance of such a crime, and the

firearm was discharged.
         Case 1:20-cr-01864-JAP Document 15 Filed 10/14/20 Page 2 of 2




       In violation of 18 U.S.C. $ 92a(c)(1)(AXiiD.

                                   FORFEITURE ALLEGATION

       Upon conviction of any offense in violation of 18 U.S.C . $ 924(c), the defendant,

ROBERT BENJAMIN NELSON, shall forfeit to the United                  States, pursuant   to 18 U.S.C.   $


924(d) and28 U.S.C. $ 2461(c), any firearms and ammunition involved in the commission of the

offense, including, but not limited to:

           a.   a   High Standard model Sentinel .22 caliber revolver, bearing serial number

                774766;

           b.   a Romanian    Arms model GP-WASR-10163 7.62x39mm rifle, bearing serial

                number 1965JL4776:

           c. approximately 348 .22 callber cartridges; and
           d.   approximately 210 7.62x39mm cartridges.




                                                       A TRUE BILL:


                                                               lsl
                                                       FOREPER$ON OP THE GRAND JURY




Assistant United States Attorney
